The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response of 4/25/2022 has been entered and considered. Upon entering amendment and the examiner’s amendment below, claims 1, 4-5, 7, 10-12 have been amended, claims 2-3, 6, 8-9, and 13 have been canceled. As a result, the previous rejection has been withdrawn.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Hamid R. Piroozi on 4/28/2022.
1.	(Currently Amended)	A method of providing focused wireless power transmission, from a transmitter to a plurality of receivers in a time-varying electromagnetic environment comprising:
(a)	generating a map for electromagnetic fingerprints at N locations within the time-varying electromagnetic environment the transmitter configured to provide wireless power to the plurality of receivers each located at one of the N locations and an electromagnetic stirrer configured to modify the electromagnetic environment as a function of time, wherein each fingerprint associated with each receiver location represents a statistical measure of a plurality of impulse responses at different moments for a given receiver location of the plurality of receivers as a function of changes in the electromagnetic environment; 
(b)	preparing a pre-matched signal for each receiver location based on the statistical measure of the fingerprint at each location, wherein the pre-matched signal is a time-reversed version of the statistical measure of the fingerprint;
(c)	measuring response at each of the N locations, wherein the response represents a comparison between time-profiles of a correlation between the associated fingerprint and the associated impulse response at each location and the impulse response at the associated location thereby representing spatial focusing magnitude and area at each location;
(d)	preparing a train of pulses for the plurality of receivers, wherein each  associated pre-matched signal associated receiver 
(e) determining an associated time period and number of repetitions of each pulse in the prepared pulse train according to the measured spatial correlations and required power distribution; 
(f)	providing focused power to the receiver locations;
(g)	repeating steps (a) through (f) based on variations in the time-varying electromagnetic environment, thereby providing focused power to the receivers in real-time.

10.	(Currently Amended) The method of claim 1, wherein the predetermined order and repetitions of the statistical measure of the fingerprints in the pulse train is determined based on the required power distribution requirement inside the time-varying electromagnetic environment 
11.	(Currently Amended) The method claim 10, wherein the environment of interest is a 
12.	(Currently Amended) The method of claim 1, wherein the pre-matched signals are time-reversed version of the statistical measure of the fingerprints.
Allowable Subject Matter
Claims 1, 4-5, 7, 10-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The claims are deemed to be directed to a nonobvious improvement over the prior art of record, particularly over Anlage (2019/0140766) and Leabman (2020/006988).
With respect to independent claim 1, the prior art of record, taken alone or in combination, does not teach the limitations “(a)	generating a map for electromagnetic fingerprints at N locations within the time-varying electromagnetic environment, including the transmitter configured to provide wireless power to the plurality of receivers each located at one of the N locations and an electromagnetic stirrer configured to modify the electromagnetic environment as a function of time, wherein each fingerprint associated with each receiver location represents a statistical measure of a plurality of impulse responses at different moments for a given receiver location of the plurality of receivers as a function of changes in the electromagnetic environment; (b)	preparing a pre-matched signal for each receiver location based on the statistical measure of the fingerprint at each location, wherein the pre-matched signal is a time-reversed version of the statistical measure of the fingerprint; (c)measuring response at each of the N locations, wherein the response represents a comparison between time-profiles of a correlation between the associated fingerprint and the associated impulse response at each location and the impulse response at the associated location thereby representing spatial focusing magnitude and area at each location; (d)preparing a train of pulses for the plurality of receivers, wherein each of the train of pulses represents the associated pre-matched signal at the associated receiver location; (e) determining an associated time period and number of repetitions of each pulse in the prepared pulse train according to the measured spatial correlations and required power distribution; (f) providing focused power to the receiver locations; (g) repeating steps (a) through (f) based on variations in the time-varying electromagnetic environment, thereby providing focused power to the receivers in real-time.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770. The examiner can normally be reached M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RASEM MOURAD/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836